Case 17-04943        Doc 42     Filed 05/13/19     Entered 05/13/19 15:33:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 04943
         James Thurman DANT, JR.
         Pamela Sue DANT
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/21/2017.

         2) The plan was confirmed on 04/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/12/2018, 12/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/26/2018, 01/17/2019.

         5) The case was Dismissed on 01/24/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-04943            Doc 42    Filed 05/13/19    Entered 05/13/19 15:33:37                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $3,314.00
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                      $3,314.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,169.51
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $144.49
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,314.00

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Psychiatry of Elgin      Unsecured         315.00           NA              NA            0.00       0.00
 Advocate Sherman Hospital         Unsecured         300.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC              Unsecured         964.00        964.66          964.66           0.00       0.00
 Capital One Bank                  Unsecured      1,318.00       1,318.57        1,318.57           0.00       0.00
 Comcast                           Unsecured          93.00           NA              NA            0.00       0.00
 ERC                               Unsecured         200.00           NA              NA            0.00       0.00
 First Source Advantage            Unsecured         487.00           NA              NA            0.00       0.00
 I C System INC                    Unsecured         598.00           NA              NA            0.00       0.00
 I C System INC                    Unsecured         300.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC     Unsecured         561.00        560.80          560.80           0.00       0.00
 Jefferson Capital Systems LLC     Unsecured      1,978.00       1,977.20        1,977.20           0.00       0.00
 MBB                               Unsecured          41.00           NA              NA            0.00       0.00
 Medical Recovery Specialists      Unsecured         206.00           NA              NA            0.00       0.00
 Montgomery Ward                   Unsecured         395.00        395.89          395.89           0.00       0.00
 Portfolio Recovery Associates     Unsecured         486.00        486.42          486.42           0.00       0.00
 Portfolio Recovery Associates     Unsecured      1,055.00       1,055.63        1,055.63           0.00       0.00
 Quantum3 Group                    Unsecured         433.00        633.39          633.39           0.00       0.00
 Resurgent Capital Services        Unsecured           0.00         13.00           13.00           0.00       0.00
 Seventh Avenue                    Unsecured         461.00           NA              NA            0.00       0.00
 Spring Lake Mobile Home Estates   Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                            Unsecured         755.00           NA              NA            0.00       0.00
 Stoneberry                        Unsecured         487.00        486.44          486.44           0.00       0.00
 Swiss Colony                      Unsecured          91.00         91.42           91.42           0.00       0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-04943        Doc 42      Filed 05/13/19     Entered 05/13/19 15:33:37             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,983.42               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,314.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,314.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
